            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

UNITED STATES OF AMERICA,                            CASE NO.: 1:18-cr-4-MW-GRJ

             Plaintiff,

vs.

MIKA KAMISSA HARRIS, et. al.

             Defendant.
                                        /

ATTORNEY GILBERT A. SCHAFFNIT, ESQUIRE’S, d/b/a/ LAW OFFICES
 OF GILBERT A. SCHAFFNIT, MOTION TO WITHDRAW AS COUNSEL
   OF RECORD; MOTION TO WAIVE FOURTEEN (14) DAY NOTICE
REQUIREMENT PURSUANT TO LOCAL RULE 11(H)(2), RULES OF THE
 UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT
    OF FLORIDA (REVISED NOVEMBER 2015); CERTIFICATE OF
 COMPLIANCE WITH LOCAL RULES 7.1(B) and 7.1(G) RULES OF THE
 UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT
    OF FLORIDA (REVISED NOVEMBER 2015); INCORPORATED
         MEMORANDUM OF LAW IN SUPPORT THEREOF


      COMES NOW GILBERT A. SCHAFFNIT, ESQUIRE, d/b/a/ LAW

OFFICES OF GILBERT A. SCHAFFNIT, (“undersigned counsel”), and

respectfully moves this Honorable Court pursuant to Local Rules, 7.1(B) and

7.1(G)(3); 11.1(F); and 11.1(H)(2), General Rules of the United States District Court,

Northern District of Florida (Revised November 2015) and Rules 4-1.6(b)(3) and 4-

6.2(c) of the Rules of Professional Conduct of the Rules Regulating the Florida Bar, to

withdraw as counsel of record and as grounds therefor states as follows:
I. BRIEF HISTORY RELATING TO RETENTION AND APPOINTMENT
OF COUNSEL ON BEHALF OF DEFENDANT MIKA KAMISSA HARRIS

 1. On February 22, 2018 a Grand Jury sitting in the Northern District of Florida,

    Gainesville Division, let an Indictment charging MIKA KAMISSA HARRIS

    (“HARRIS”) with Count 1: Attempt and Conspiracy to Commit Mail/Wire

    Fraud in violation of Title 18, United States Code, §1343 and Healthcare

    Fraud in violation of Title 18 United States Code, § 1347; Counts 2-49,

    Healthcare Fraud in violation of Title 18 United States Code, §1347 and §2;

    and Counts 50 through 90, Money Laundering in violation of Title 18 United

    States Code, §1957 and §2.

 2. That also on February 22, 2018 the Government filed various Notices of Lis

    Pendens as to real and personal property potentially the subject to forfeiture by

    the United States in the event of a conviction as to HARRIS. (DOC 8,9).

 3. That as a result of the Government’s action freezing HARRIS’ funds,

    HARRIS was compelled to execute a CJA 23 financial affidavit and seek

    appointment of the Office of the Federal Public Defender pending a Hearing as

    to the availability of assets to retain counsel (DOC 12, 13).

 4. That at a date and time unknown to undersigned counsel, but immediately

    after the execution of a search warrant upon HARRIS’ residence and the

    business known as Reliant Family Practice (“RFP”), HARRIS privately

    retained the services of David M. Garvin, PA, Miami, Florida (“GARVIN”).
5. That at some point prior to the rendition of the within Indictment, HARRIS

   became dissatisfied with the services being rendered by GARVIN and

   contacted undersigned counsel for the purpose of retaining undersigned

   counsel within the period authorized for the entry of a permanent appearance

   after Arraignment pursuant to Local Rule, 11.1(I)(1), General Rules of the

   United States District Court, Northern District of Florida. See GARVIN’S

   Motion (DOC 61, Paragraphs 11 and 12).

6. That during the brief period between the rendition of the Indictment herein and

   the permanent appearance of undersigned counsel pursuant to his appointment

   under the Criminal Justice Act, 18 United States Code 3006(A) (DOC 67),

   undersigned counsel and GARVIN engaged in multiple discussions with the

   Assistant United States Attorney then assigned as lead counsel for the

   Government, Tiffany Hope Eggers, (“EGGERS”) Esquire with the objective

   of stipulating as to the release of funds to permit HARRIS to privately retain

   undersigned counsel, GARVIN, or both to represent HARRIS in the above

   referenced matter.

7. That on April 19, 2018 the Honorable Mark E. Walker, United States District

   Court Judge, scheduled a hearing in Tallahassee, Florida in connection with

   HARRIS’ Motion for “Order Directing the United States to Unfreeze a

   Portion of Her Property to Enable Her to Retain Legal Counsel.”(DOC 46).
8. Immediately prior to the Hearing conducted on April 19, 2018 in Tallahassee,

   Florida GARVIN filed his Notice of Intent to Not File a Permanent

   Appearance or, in the Alternative, a Motion to Withdraw, based, in part, on his

   deteriorating relationship with HARRIS and citing “irreconcilable

   differences.” (DOC 61, Paragraphs 11 and 12). GARVIN’S Motion was

   granted by Judge Walker immediately prior to the commencement of the

   Hearing concerning the release of funds. (DOC 62).

9. That on April 19, 2018 the Court entered its Order denying, without prejudice,

   HARRIS’ Motion for Release of Funds. (DOC 63).

10. That as a result of the Court Order, HARRIS was given access to certain

   funds to retain counsel. However, HARRIS was unable to obtain the funds

   from the lending institution in possession of same.

11. That upon being notified of same, Judge Walker excused the Government

   from the Hearing and immediately conducted an ex-parte proceeding

   concerning the determination of HARRIS’ indigency status in light of the

   Court’s Order, and further determining under what conditions HARRIS would

   receive the benefit of the appointment of counsel under the Criminal Justice

   Act, 18 United States Code §3006A.

12. That as a result of the ex-parte Hearing the Honorable Mark E. Walker entered

   an Order sealing the transcript of the ex-parte Hearing, declaring the case
    extended and complex, and further declaring HARRIS indigent for purposes

    of the appointment of counsel. (DOC 64).

 13. Thereafter, after consultation with undersigned counsel, Assistant Federal

    Public Defender, Darren Johnson filed a motion to withdraw on behalf of his

    Office (DOC 66), which was granted in an Omnibus Order which served to

    appoint undersigned counsel as lead counsel to represent HARRIS and Nick

    Zissimopulos as co-counsel (DOC 67).

 14. That as a result of the Court’s Omnibus Order (DOC 67) Zissimopulos and

    undersigned counsel filed their Notices of Appearance on May 18, 2018 (DOC

    69, 70).

 15. Accordingly, Zissimopulos and undersigned counsel have represented

    HARRIS since the entry of the Omnibus Order; nunc pro tunc April 20, 2018.

  II. BRIEF HISTORY OF CIRCUMSTANCES GIVING RISE TO THE
EXISTENCE OF IRRECONCILABLE DIFFERENCES BY AND BETWEEN
       HARRIS, ZISSIMOPULOS, AND UNDERSIGNED COUNSEL

 16. Prior to the termination of EGGERS as lead counsel for the Government on

    January 2, 2019, undersigned counsel and EGGERS were able to successfully

    resolve many pre-trial discovery matters which would have otherwise been

    brought to the attention of the District Court, or this Honorable Court, due to

    the excellent working relationship that existed between EGGERS and
   undersigned counsel which was established in a previous case, United States v.

   Ona M. Colasante, Case No.: 1:14-cr-10-MW/GRJ (ND Fla. 2017).

17. As a result, undersigned counsel was permitted what undersigned counsel

   believed to be extraordinary access to discovery materials at a very early stage

   of the proceedings.

18. The genesis of the strained relationship between undersigned counsel and

   HARRIS began with the misperception that the cooperation between

   undersigned counsel and EGGERS, which produced the early production of

   Jencks Act materials which included all of the Grand Jury testimonies of

   Government witnesses excluding those of the lead Government FBI Agent,

   was somehow a product of undersigned counsel’s unwillingness to vigorously

   and zealously advocate on HARRIS’ behalf.

19. HARRIS, for her part, was born in Israel and had never experienced any

   aspect of the criminal justice system in any capacity either in state or federal

   Court. Moreover, although intelligent and completely fluent in the English

   language, legal terminology was, understandably, a “foreign language” to

   HARRIS.

20. To complicate matters, both EGGERS and subsequent Government counsel

   took the position that HARRIS, not being a licensed physician, should not be

   permitted unfettered access to discovery materials that contained protected
   doctor/patient privileged information as well as private patient HIPPA

   protected data.

21. As a result, the multiple scheduled meetings at undersigned counsel’s office

   attended by HARRIS, Zissimopulos, undersigned counsel, as well as various

   office staff of undersigned counsel, and outside providers pursuant to ex-parte

   Orders, were frequently disruptive and unproductive.

22. That a substantial disagreement developed between HARRIS, undersigned

   counsel, and co-counsel concerning her access to unredacted discovery as well

   as access to medical software platforms utilized by RFP for billing and

   charting of patient records. Undersigned counsel attempted, without success,

   to explain to HARRIS that much of the information sought was not within the

   ambit of the United States Supreme Court decision in Brady v. Maryland, 373

   U.S. 83 (1963) for at least two (2) reasons. First, the Government claimed not

   to be in possession of the information on the third-party vendor platforms.

   Second, the information related to patients whose billing was not the subject of

   any of the Counts in the Indictment. Nonetheless, undersigned counsel, at

   HARRIS’ request, filed a Motion for Statement of Particulars in an attempt to

   require the Government to disclose additional information regarding billing for

   patients which was not charged in the Indictment. In its Order denying the

   Motion for Bill of Particulars the Court stated “By seeking a bill of particulars
         on these grounds, HARRIS seeks generalized discovery regarding uncharged

         conduct and the government’s legal theories, which is improper. See United

         States v. Roberts, 174 F. App’x 475, 477 (11th Cir. 2006). This motion, ECF

         No. 158, is therefore DENIED.”1

    23. In addition to the differences set forth hereinabove, it is verily believed by

         undersigned counsel that HARRIS vehemently objected to the failure of

         undersigned counsel to set forth additional grounds for a severance of her

         trial from that of her co-defendant and former husband, SCHABERT,

         beyond those that undersigned counsel explained to HARRIS were legally

         cognizable and supported by Eleventh Circuit precedent2. Although

         undersigned counsel did file a Motion for Relief from Prejudicial Joinder

         and/or for Severance of Defendant’s for Separate Trials, that Motion was

         denied as part of the District Court’s Omnibus Order. (DOC 180, pp. 5-7).

    24. Additionally, undersigned counsel and HARRIS had been unable to agree

         on basic and fundamental procedures to be employed at the pre-trial stage

         and during trial. HARRIS has maintained that she has a right to review and


1
  In its Omnibus Order (DOC 180) the Court did not Rule upon HARRIS’ Motions relating to admission of wealth
evidence (DOC 161), admission of evidence of potentially uncharged counts (DOC 163), and allegations relating to
HARRIS’ purchase of life insurance policies on the lives of RFP employees and assorted threatening statements to
said employees by HARRIS (DOC 157). It is the belief of undersigned counsel that the District Court intends to set
those Motions for evidentiary Hearing prior to trial at a time, date, and location based, in part, upon the resolution of
the within Motion and co-counsel Zissimopulos’ Motion to Withdraw (DOC 187).
2
  Undersigned counsel assumes this based on information communicated to undersigned counsel from sources other
than HARRIS. HARRIS has not spoken with undersigned counsel since the Omnibus Order was entered on August
2, 2019. (DOC 180).
   edit all Motions submitted on her behalf by undersigned counsel and to

   make corrections and additions as necessary. Most recently, HARRIS

   refused to sign Zissimopulos’ Motion to Withdraw (DOC 187) unless she was

   permitted to add disparaging statements concerning her relationship with

   undersigned counsel. Undersigned counsel has attempted, with great patience,

   to inform HARRIS as to the divisions of labor as to attorneys versus clients

   and has repeatedly declined HARRIS’ offer to file pleadings which cannot be

   legally sustained without violating the Cannon of Ethics relating to candor to

   the tribunal.

25. Whereas there are multiple other bases for the filing of the within Motion,

   suffice it to say that the conflicts and differences by and between undersigned

   counsel and HARRIS as with the differences between co-counsel and

   HARRIS appear at this juncture to be both permanent and unresolvable.

   However, for the reasons set forth herein below, the further elucidation of

   those reasons either in the within Motion, or at an evidentiary Hearing, serve

   no legitimate interest other than to educate the Government as to HARRIS’

   theory of defense and further educate the Government as to ways to which it

   can “divide and conquer”.

26. Finally, the timing of the within Motion to Withdraw, while disturbing to all

   parties, was not able to be predicted. Although the divisions and conflicts set
   forth above have existed, to some degree, for several months, the intensity of

   the differences and conflicts have only recently risen to the level necessitating

   the relief sought herein.

27. Specifically, prior to undersigned counsel filing his Notice of Unavailability

   (DOC 172) undersigned counsel and co-counsel met to discuss the division of

   trial labor and decisions were made concerning the respective role of each

   attorney for HARRIS. Since undersigned counsel was to be out of the country,

   and unavailable in Lebanon to be contacted via telephone, undersigned

   counsel was required to maintain contact with his office and his co-counsel via

   email.

28. Indeed, it was while undersigned counsel was in Lebanon that HARRIS and

   co-counsel Zissimopulos had a meeting that resulted in co-counsel filing his

   Motion to Withdraw. (DOC 187).

29. At the Hearing conducted yesterday on the Government’s Motion to

   Determine Status of Counsel, undersigned counsel learned, for the first time,

   that HARRIS, who refused to be present at the office of undersigned counsel

   or co-counsel for the telephonic hearing, had apparently requested and

   received permission from her pre-trial services officer to travel to Tampa,

   Florida so that she could be present in the office of Jim Felman, Esquire to

   participate in the Hearing. This fact is perhaps the best illustration of the
   status of the communication by and between HARRIS, undersigned

   counsel, and her co-counsel.


      III. SUGGESTED LEGAL ANALYSIS FOR RESOLUTION OF
     UNDERSIGNED COUNSEL AND CO-COUNSEL’S MOTIONS TO
                         WITHDRAW

30. In his Motion to Withdraw (DOC 187) co-counsel Zissimopulos references

   the case of United States v. Travers, 996 F. Supp. 6 (U.S.D.Ct. S.D Fl. 1998).

   In his Corrected Order granting Motion to Withdraw and Order that Defendant

   Had Forfeited His Right to Counsel the Honorable Ungaro-Benages, District

   Court Judge, engaged in a very thorough discussion of the considerations

   bearing on the issue of the discharge of Court appointed counsel and the

   potential substitution of counsel.

31. Although there are factual distinctions between Travers’ case and that of

   HARRIS (Travers was charged with a fraudulent scheme regarding VA and

   FHA mortgages and had been appointed seven (7) previous lawyers to

   represent him) the Court’s analysis is very instructive as to the proper

   procedure to be followed in cases such as the one at bar.

32. First and foremost, Judge Ungaro-Benages clearly distinguished between the

   pro-se Motion Travers filed to discharge counsel versus the separate Motion

   the eighth (8th) Court appointed lawyer filed to Withdraw as Travers’ counsel.

   For the reasons set forth hereinbelow that distinction is important in that, in the
         instant case, there is no pro-se Motion filed by HARRIS to discharge

         undersigned counsel and co-counsel. Rather, the Motions that are before this

         Honorable Court are the Motions to Withdraw filed by co-counsel (DOC 187)

         and undersigned counsel.

    33. In his Order, Judge Ungaro-Benages, recites the torturous history of Travers’

         relationship with the seven (7) lawyers that proceeded his current attorney-

         William Matthewman, Esquire 3, before addressing the various allegations

         Travers made against his eighth (8th) lawyer, Mr. Matthewman.

    34. To summarize, Travers filed numerous pleadings which included letters

         from Travers to Matthewman which otherwise would be privileged,

         relentlessly assailed Matthewman’s professional competence and integrity.

         Id at page 14. As the Court noted, unsatisfied, Travers continued as follows:

                “Then on February 11, 1998, Travers administered what he
         considered to be his coup de grace to Matthewman’s representation: he
         filed his Omnibus Motion for Counsel to which he attached a copy of a
         complaint he had filed in Dade County Circuit Court actually suing
         Matthewman for professional negligence. He also told Matthewman that he
         had filed a bar complaint against him.”

    35. Judge Ungaro-Benages chose to address Travers’ pro-se Motion and

         Matthewman’s Motion to Withdraw separately. First, Judge Ungaro-Benages

3
 Parenthetically, William Matthewman, Esquire and undersigned counsel have known one another since at least
1995 having both served terms as Defender Services Advisory Group (DSAG) Representatives to the Eleventh
Circuit Court of Appeals as well as terms as District Panel Representatives for our respective districts. William
Matthewman, Esquire was selected as a Magistrate Court Judge and currently occupies that position in the Southern
District of Florida. His reputation as a preeminent criminal defense attorney at the time Travers filed his Motion was
well established and fully set forth in Judge Ungaro-Benages’s opinion.
   determined that Travers’ allegations of incompetence against Matthewman

   were unfounded and the Court specifically found that “Matthewman had been

   diligent and had made every good faith effort to effectively represent Travers,

   but that Travers had frustrated his attempts to do so.” Id at p. 14. Accordingly,

   the Court denied Travers’ Motion to Discharge Matthewman and substitute a

   different CJA lawyer of Travers’ choosing. Id at 12. Thereafter, the Court

   noted that in Matthewman’s Motion to Withdraw and Renewed Motion to

   Withdraw Matthewman made credible allegations that Travers insisted on

   pursuing objectives that Matthewman found to be repugnant and that

   Matthewman could not competently represent Travers based upon Travers

   refusal to cooperate with Matthewman and Travers’ publicly expressed

   disparagement of Matthewman’s professional competence and personal

   integrity. Id.

36. Respectfully, the remainder of the opinion addressing the issue of Travers’

   forfeiture of his Sixth Amendment right to counsel is not relevant to the within

   proceedings.

37. Nevertheless, as noted, above the Travers case is highly instructive. First,

   Travers stands for the proposition that while an evidentiary hearing may be

   required to establish, or not, the allegations made by a pro-se defendant as to

   the competence and professionalism of his Court appointed counsel, such an
   evidentiary hearing is not required as to counsel’s Motion to Withdraw where

   counsel’s Motion sets forth, with required particularity, the legal and ethical

   bases for withdrawal.

38. Thus, the issue of whether undersigned counsel’s Motion to Withdraw should

   be granted is separate and apart from any allegations which could be made by

   HARRIS in support of an unfiled motion for discharge and is further separate

   from the issue of whether HARRIS should be appointed substitute counsel in

   the event present counsel is permitted to withdraw and whether, in light

   thereof, the case must be continued to accommodate newly appointed counsel.

   United States v. Llanes, 374 F. 2d 712, 717 (2nd Cir. 1967); (“Judges must be

   vigilant that requests for appointment of a new attorney on the eve of trial

   should not become a vehicle for achieving delay”)

39. The Government has previously made known its objection to the within case

   being further continued. The Government is certainly within its rights to

   weigh in on whether the case should be continued based upon the Court’s

   ruling with respect to the within Motion to Withdraw and co- counsel’s

   Motion to Withdraw. (DOC 187). Additionally, the Government has an

   interest in avoiding any abuse of the system that might be attendant to

   multiple attempts by a defendant to substitute counsel. See, Holloway v.

   Arkansas, 435 U.S. 475, 484-488 (1978).
40. To a lesser extent the Government may even have a valid interest in ensuring

   that public funds are well spent as it relates to the appointment of substitute

   counsel to represent HARRIS.

41. However, aside from those legitimate concerns, the Government’s interest in

   the details concerning the irreconcilable conflicts and differences between

   HARRIS and her counsel is limited. Unnecessary and unwarranted

   disclosure of the details concerning the irreconcilable conflict that exists in

   the relationship between HARRIS and her counsel inevitably serves to

   invade the sanctity of the attorney/client privilege and only serves to educate

   the Government as to the potential defenses explored during protected

   communications.

42. Indeed, as the dicta in Holloway v. Arkansas, 435 U.S. 475 (1978) notes,

   conflicts of interest as set forth by attorneys as officers of the Court require

   deference as to the revelation details which could compromise the interests

   of the client. Id. at 486. Thus, while the explicit holding in Holloway v.

   Arkansas, supra does not preclude a trial Court from exploring the adequacy

   for defense counsel’s representations, the Court should be ever mindful of

   the concern that such disclosure may improperly invade the confidential

   communications between a lawyer and his or her client. Id at 487.
    IV. SUGGESTED FRAMEWORK FOR NON-LEGAL ANALYSIS OF
         THE RESOLUTION OF THE MOTIONS TO WITHDRAW


43. As noted above, HARRIS has not filed any pro-se Motion seeking discharge

   of undersigned counsel, or co-counsel, on grounds of competency or

   adequacy of representation. Instead, what is before the Court are two (2)

   separate Motions to Withdraw each filed by officers of the Court. The

   allegations of those Motions set forth a clear and concise basis for the Court

   to permit the withdrawal of counsel based upon the irreconcilable

   differences between HARRIS and her Court appointed counsel as well as

   the complete and total breakdown in communication between HARRIS and

   her Court appointed counsel as well as the myriad of third-party vendors

   appointed by the Court to assist HARRIS in the preparation of her defense

   all at public expense. 18 United States Code §300A.

44. Thus, it is respectfully suggested that a “who’s at fault” analysis serves no

   purpose in resolving the issues before the Court. Indeed, were the Court to

   hear the lurid details of the bases for HARRIS’ conflict with counsel, and

   vice-versa, and then ultimately deny either or both of the Motions to

   Withdraw, the inevitable added acrimony attendant to the public revelation

   of those heretofore private disputes will likely only exacerbate the hostility
        and lack of communication going forward, through trial, and perhaps

        beyond.

    45. Thus, instead, counsel respectfully suggests a model for resolving the

        Motions to Withdraw that is based more upon a “no fault” approach. Under

        this approach, HARRIS and her respective current Court appointed counsel

        have stipulated that irreconcilable differences exist that preclude the

        existence of relationship necessary to render effective assistance of counsel 4.

    46. There is ample precedent for the existence of a no-fault approach to this

        matter in the context of other areas of interpersonal dispute in the context of

        the legal system.

    47. As a result of the inordinate time and expense associated with the litigation

        of minor traffic accidents, the Florida Legislature in 1971 passed the Florida

        Motor Vehicle No Fault Law. As of 2014, Florida is one of twelve (12)

        states that have adopted an approach which focuses on resolving liability

        claims without excessive litigation so that insurance costs can be lowered,

        and accident victims can be compensated fairly and swiftly. Colquitt,




4
 In the event the Court chooses to conduct an evidentiary Hearing in to the bases for the irreconcilable differences
between HARRIS and undersigned counsel, undersigned counsel is prepared to testify at any evidentiary hearing
deemed necessary by the Court. However, undersigned counsel’s witnesses including his Legal Assistant, Freelance
Associate, and other third-party Court appointed vendors have advised undersigned counsel that they are not
available on such short notice to be present together with their documentation and provide supportive testimony.
   James, “A New Crash Test:The Rise and Fall of Florida Motor Vehicle No-

   Fault Law”(2014). IHM 1990-2015. 1562. (pp. ii and 2).

   https://stars.library.ucf.edu/honorstheses1990-2015/1562

48. Perhaps more analogously, in the same year, 1971, the Florida Legislature

   also passed the Dissolution of Marriage Act (Florida Statutes, §61.001-.20

   (1975). The Act was intended to eliminate fault from Florida’s “divorce”

   system and replace it with a statutory scheme whereby a Judgment for

   Dissolution of Marriage would be entered, regardless of fault, if the Court

   determined that the marriage was “irretrievably broken” Florida Statute,

   §61.052(1)(1975).

49. Although criticized as a “divorce by consent” that might endanger social

   stability, the conversion to a “no fault” standard abolished the acrimonious

   litigaton surrounding recognized defenses of recrimination, adultry,

   condonation, collusion, and laches. Florida Statute, §61.044(1975).

50. Thus, under the new “no fault” standard it became irrelevant whether one

   party or both agreed to the specifics for the dissolution saving countless

   hours of judicial effort and promoting goodwill that would inevitably benefit

   innocent third parties to wit: minor childen.

51. Accordingly, whether the marriage started out as one based on love or

   convenience or whether the marriage endured solely due to economic
   circumstances or the existence of minor children, the elimination of the

   requirment to prove fault paid great dividends to the Court system.

52. In the instant case, when HARRIS became dissatisfied with GARVIN, and

   vice-versa, there was no extended inquiry into the bases for GARVIN’S

   withdrawal for two (2) reasons. First, the case was brand new and

   substitution of counsel could occur without prejudice to anyone; and,

   Second, there was an attorney (undersigned counsel) who was willing to

   accept responsibility for defending the case under the limitations imposed by

   the Criminal Justice Act. 18 United States Code §3006A.

53. Nonetheless, for many reasons, some of which are outlined hereinabove, the

   relationship between HARRIS and her counsel is irretrievably broken and a

   dissolution of the relationship should be granted irrespective of a

   determination of fault as to either party.

54. HARRIS has consented to the withdrawal of co-counsel and has instructed

   undersigned counsel to file the within Motion as well. After receving co-

   counsel’s Motion to Withdraw, undersigned counsel reached out to

   HARRIS to offer one last opportunity to outline a set of cirmcumstances by

   which understanding counsel could continue to represent HARRIS and

   obtain substitute co-counsel either from the exisiting CJA panel, or as pro

   hac vice co-counsel in the event the Court were to grant co-counsel’s
   Motion. HARRIS responded by declining undersigned counsel’s invitation

   to continue as her counsel; instead instructing counsel to file the within

   Motion.

        V. MOTION TO WAIVE FOURTEEN (14) DAY NOTICE
      REQUIREMENT PURSUANT TO RULE 11.1(H)(2); GENERAL
       RULES UNITED STATES DISTIRCT COURT, NORTHERN
                    DISTRICT OF FLORIDA

55. Pursuant to the Local Rule entitled “Withdrawing In A Case,” an attorney

   may not move for leave to withdraw without first giving fourteen (14) days

   notice to the client unless giving notice to the client is impossible. The

   Motion must set out the client’s position on the Motion. As noted in the

   Hearing conducted yesterday on he Government’s Motion for Hearing on

   Status of Counsel, co-counsel Zissimopulos informed Harris of his intent to

   file a Motion to Withdraw on August 9, 2019. On the same day, undersigned

   counsel advised HARRIS of the possibility that undersigned counsel may

   follow suit upon his return to the United States. With the permission of

   HARRIS, the District Court waived the fourteen (14) days notice as it

   relates to co-counsel’s Motion. As noted above, HARRIS instructed

   undersigned counsel this morning to file the within Motion. Accordingly,

   undersigned counsel respectfully requests that the fourteen (14) day notice

   be waived in order to permit a prompt resolution of the issue pertaining to

   the status of HARRIS’ counsel
                  VI. STATEMENT OF CONSULTATION

          That pursuant to Local Rule 7.1(B), 7.1(C), Rules of the United States

   District Court for the Northern District of Florida, (Rev. 11/24/2015), I hereby

   certify that at the telephonic hearing held on August 19, 2019 the Government

   stated it was opposed to any Motion to Withdraw if it would require a

   continuance of the trial date.

                   VII. CERTIFICATE OF COMPLIANCE
                         MEMORANDUM OF LAW

   That pursuant to Local Rule 7.1(G)(3), Rules of the United States District Court

for the Northern District of Florida, (Rev. 11/24/2015), I hereby certify that the

within document does not require a Memorandum of Law. Nonetheless, one was

incorporated herein.

                  VIII. CERTIFICATE OF COMPLIANCE
                       TYPE/VOLUME LIMITATION

   That pursuant to Local Rule 7.1(F), Rules of the United States District Court

for the Northern District of Florida, I hereby certify that this Motion complies with

the type-volume and word limitation of 8,000 words in that this Motion has been

written in 14 point Times New Roman font and contains 4,863 words.

                            VIIII. CONCLUSION

   Undersigned counsel and co-counsel have represented HARRIS since their

respective appointment on May 10, 2018 nunc pro tunc April 20, 2018. During
the time undersigned counsel and co-counsel have represented HARRIS,

HARRIS insists on pursuing objectives that undersigned counsel considers

either repugnant, imprudent or both. Rule 4-4.16(d)(3), Rules of Profession

Conduct of the Rules Regulating the Florida Bar. The breakdown in

communication which has existed to some degree for several months has now

progressed to an absence of communication. Therefore, it is in HARRIS’ best

interest that undersigned counsel and co-counsel be permitted to withdraw so

that HARRIS can proceed to trial with counsel in whom she has greater

confidence, and with whom she can communicate.



                                         Respectfully submitted,

                                         /s/ Gilbert A. Schaffnit
                                         GILBERT A. SCHAFFNIT, ESQ.
                                         719 Northeast First Street
                                         Gainesville, Florida 32601
                                         352-378-6593/352-374-4998 fax
                                         gaslaw@gmail.com
                                         Florida Bar No: 249769
                                         Counsel for HARRIS
                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

furnished by Electronic Filing to F.T. WILLIAMS, ESQUIRE, US Attorney, 300 E.

University Ave., Gainesville, FL 32601, JUSTIN MICHAEL KEEN, ESQUIRE

Assistant United States Attorney, 111 N. Adams Street, Suite 400, Tallahassee, FL,

32301, DAVID A. WILSON, ESQUIRE, Law Offices of David A. Wilson, 201 SW

2nd Street, Suite 101, Ocala, FL 34471-1108, NICK ZISSIMOPOLOUS,

ESQUIRE, Glassman & Zissimopolous, PLLC, 804 NW 16th Avenue, Unit B,

Gainesville, FL 32601-4012; and to Mika Kamissa Harris via email on this 20th day

of August, 2019.

                                                  Respectfully submitted,

                                                  /s/ Gilbert A. Schaffnit
                                                  Gilbert A. Schaffnit, Esquire
                                                  Counsel for HARRIS
